I agree with Mr. Justice BUSHNELL in affirming our previous opinion for reversal, but the case should be submitted to the jury on the ground that governmental immunity is not a defense which a county may interpose against liability for a continuing trespass. See Ashley v. City of Port Huron, 35 Mich. 296 (24 Am. Rep. 552); Ferris v. Board of Education of Detroit,122 Mich. 315; Robinson v. Township of Wyoming, 312 Mich. 14. *Page 672 
But I do not agree that Act No. 135, Pub. Acts 1939, the court of claims act, and Act No. 237, Pub. Acts 1943, waiving immunity for the State by amending section 24 to said court of claims act, apply to suits against counties under the jurisdiction of the circuit court. I think that said acts apply only to claims against the State which come within the jurisdiction of the court of claims.
The ground on which the constitutionality of the 1943 amendment to section 24 of the court of claims act was upheld in Benson
v. State Hospital Commission, 316 Mich. 66, as against the assertion that said section 24 was not within the title of the court of claims act, was as follows:
"The title of the court of claims act broadly refers to the jurisdiction of the court over all claims that may be asserted against the State, and, in a general way, to the powers and duties of the court. Immunity of the State from liability, for torts alleged to have been committed by its officers and employees, on the ground that the alleged tortfeasors were engaged in a governmental function, is a matter of defense which the State, in the absence of any statute to the contrary, may interpose in any suit brought against the State in the court of claims. It is a matter of defense which, if and when interposed by the State, must be considered and passed upon by the presiding judge in the court of claims. This is an essential part of the powers and duties granted to or imposed upon the court, to consider, and determine, whether the defense is a bar to the suit. * * *
"The question as to whether the State might interpose the defense of governmental immunity from liability as a bar to recovery in a suit against the State in the court of claims, is essential to the jurisdiction of that court, and the powers and duties of the presiding judge. In the court of claims act as *Page 673 
originally enacted in 1939, section 24 was inserted by the legislature for the obvious purpose of guiding the court in those cases in which the State might seek to defeat the claim by interposing the defense of governmental immunity."
The same reasoning would not apply to suits against counties in the circuit court. Section 24, as amended by Act No. 237, Pub. Acts 1943, would not be within the title of the court of claims act if construed to apply to governmental immunity by counties, in cases under the jurisdiction of the circuit court. The scope of the court of claims act is plainly set forth in its title, as follows:
"An act to create a court of claims; and to prescribe its jurisdiction, powers and duties, the practice and procedure therein, and the time within which actions against the State and any department, commission, board, institution, arm or agency thereof may be brought."
For the above reason, I do not agree that section 24 of the court of claims act as amended in 1943 in itself expressly waived the defense of governmental immunity of counties from liability for the negligence of its officers, agents and employees. But in the instant case the plaintiff's declaration is planted both on trespass and negligence. It is stated in the earlier opinion written by MR. JUSTICE REID:
"The court dismissed plaintiff's cause of action, ruling that the action was plainly an action based upon negligence, that there was no basis for any finding of trespass and that the defense of governmental immunity applied to the facts set forth in plaintiff's declaration."
I agree that the trial court erred in that respect, and that if the proofs adduced by the plaintiff should warrant, the plaintiff should have the right to go to *Page 674 
the jury on the ground that the defendant might be held liable in damages for a continuing trespass. On that ground alone, I concur in setting aside the order of the trial court and to the granting of a new trial, with costs to appellant.
SHARPE, NORTH, DETHMERS, BUTZEL, and CARR, JJ., concurred with BOYLES, J.